Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objection
	Claim 13 recites the limitation "the computer processing device" before “a computer processing device” is introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7 and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9-14, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 3954384 A), hereinafter Tyler, in view of Santinanavat (US 20110266473 A1), hereinafter Santinanavat.

Regarding claim 1, Tyler discloses an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance comprising: 
a cabinet (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57. Ovens with bake and broil burners inherently have some cabinet and chamber); 
a cooking chamber positioned within the cabinet (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57. Ovens with bake and broil burners inherently have some cabinet and chamber); 
a heating element for generating thermal energy by burning a flow of fuel (“a bake burner 10 and a broil burner 12” column 2, line 58); 
a fuel regulating device operably coupled to the heating element to selectively provide the flow of fuel to the heating element (“a control device indicated generally at 14” column 2, line 59); and 
a controller operably coupled to the fuel regulating device (“gas selecting member 130” column 4, line 14), the controller being configured for: 
determining a fuel type of the flow of fuel by determining a position of a selector switch (“a relatively low BTU per cubic foot fuel, such an natural gas, or… a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 17. The position of the selecting member determines which type of fuel is being used); 
determining a control signal for regulating the operation of the fuel regulating device, the control signal being based at least in part on the fuel type of the flow of fuel (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15); and 


    PNG
    media_image1.png
    457
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    380
    media_image2.png
    Greyscale



However, Santinanavat teaches wherein the controller is a computer processing device, the switch in operative communication with the computer processing device (“The first embodiment of a stepper-motor regulated gas valve control 100 is preferably configured to employ a control circuit 130 as shown in FIG. 2. The control circuit 130 includes a microprocessor 136… The control circuit 130 also includes a dip switch for adjusting the number of steps taken by the stepper-motor” paragraph [0025] and “the dip switch may be a linear six position dip switch 140A… which is used to select whether to add or decrement the offset, the value or number of steps of the offset, and whether the valve was set for use with Natural or Liquid Propane gas” paragraph [0033]). 

    PNG
    media_image3.png
    430
    817
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    277
    321
    media_image4.png
    Greyscale

In view of Santinanavat teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller is a computer processing device, the switch in operative communication with the computer processing device as is taught in Santinanavat, in the oven appliance disclosed by Tyler.
One would have been motivated to include wherein the controller is a computer processing device, the switch in operative communication with the computer processing device because using a computer processing device allows finer tuning of the flow of fuel.

Regarding claim 2, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein the heating element is a gas heating element positioned within the cooking chamber (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57).

Regarding claim 6, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein determining the fuel type of the flow of fuel comprises:
Determining an input from a user interface panel of the oven appliance (Element 14 has a face that is accessible to the user and receives several inputs from the user and may therefore be considered a user interface panel).

Regarding claim 9, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting a flow rate of the flow of fuel based on the fuel type (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15 emphasis added).

Regarding claim 10, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting the flow of fuel to achieve a desired energy output (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15 emphasis added).

Regarding claim 11, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein the fuel type is either natural gas or liquefied petroleum (“a relatively low BTU per cubic foot fuel, such an natural gas, or… a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 17).

Regarding claim 12, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 11, wherein an average output of the heating element using liquefied petroleum is less than when natural gas is used (propane is more energy dense than natural gas, the heating element must output less propane when propane is used).

Regarding claim 13, Tyler discloses a method of operating a fuel regulating device to control a flow of fuel to a heating element of an oven appliance, the method comprising: 

determining a control signal for regulating the operation of the fuel regulating device, the control signal being based at least in part on the fuel type of the flow of fuel; and 
sending the control signal to the fuel regulating device to adjust the operation of the fuel regulating device based at least in part on the fuel type of the flow of fuel (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15).

Tyler does not disclose:
wherein the selector switch is in operative communication with a computer processing device; or
determining, using a computer processing device, the control signal.

However, Santinanavat teaches: 
wherein the selector switch is in operative communication with a computer processing device; and
determining, using a computer processing device, the control signal (“The first embodiment of a stepper-motor regulated gas valve control 100 is preferably configured to employ a control circuit 130 as shown in FIG. 2. The control circuit 130 includes a microprocessor 136… The control circuit 130 also includes a dip switch for adjusting the number of steps taken by the stepper-motor” paragraph [0025] and “the dip switch may be a linear six position dip switch 140A… which is used to select whether to add or decrement the offset, the value or number of steps of the offset, and whether the valve was set for use with Natural or Liquid Propane gas” paragraph [0033]). 

In view of Santinanavat teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

determining, using a computer processing device, the control signal as is taught in Santinanavat, in the oven appliance disclosed by Tyler.
One would have been motivated to include: 
wherein the selector switch is in operative communication with a computer processing device; and
determining, using a computer processing device, the control signal because using a computer processing device allows finer tuning of the flow of fuel. 

Regarding claim 14, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 13, wherein the heating element is a gas heating element positioned within the cooking chamber or a gas burner positioned on a cooktop of the oven appliance (“an oven including main burners, such as a bake burner 10 and a broil burner 12” column 2, line 57).

Regarding claim 18, Tyler, as modified by Santinanavat, discloses the method of claim 13, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting a flow rate of the flow of fuel based on the fuel type (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15 emphasis added).

Regarding claim 19, Tyler, as modified by Santinanavat, discloses the method of claim 13, wherein adjusting the operation of the fuel regulating device comprises: 
adjusting the flow of fuel to achieve a desired energy output (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15 emphasis added).

Regarding claim 20, Tyler, as modified by Santinanavat, discloses the method of claim 13, wherein the fuel type is either natural gas or liquefied petroleum, wherein an average output of the heating element using liquefied petroleum is less than when natural gas is used (“a relatively low BTU per cubic foot fuel, such an natural gas, or… a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 17).

Regarding claim 22, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1, wherein a user of the appliance manipulates the selector switch to set the fuel type (“The gas selecting member 130 is such that it can be rotated to connect the conduit 128 through a passageway 132 designed for operation by a relatively low BTU per cubic foot fuel, such an natural gas, or to connect the conduit 128 to a restricted passageway 134 designed for operation by a relatively high BTU per cubic foot content fuel, such as propane” column 4, line 15).

Claims 3, 7, 8, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler, in view of Santinanavat, and further in view of Barritt (US 20110126822 A1), hereinafter Barritt.

Regarding claim 3, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1. 

Tyler, as modified by Santinanavat, does not disclose wherein the heating element is a gas burner positioned on a cooktop of the oven appliance.

However, Barritt teaches wherein the heating element is a gas burner positioned on a cooktop of the oven appliance (28).


One would have been motivated to include wherein the heating element is a gas burner positioned on a cooktop of the oven appliance because including a cooktop burner in the oven appliance of Tyler will increase the utility of the oven appliance.

Regarding claims 7 and 8, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1. 

Tyler, as modified by Santinanavat, does not disclose: 
wherein determining the fuel type of the flow of fuel comprises determining a pressure of the flow of fuel; or
wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel.

However, Barritt teaches: 
wherein determining the fuel type of the flow of fuel comprises determining a pressure of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]); and 
wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel (“if the target pressure is less than the minimum continuous operating pressure, the electronic controller 76 selects the duty cycle operation mode 314. In the duty cycle operation mode, the electronic controller 76 calculates the user-desired quantity of heat and uses the user-desired quantity of heat, in addition to using the measured pressure, to 

In view of Barritt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein determining the fuel type of the flow of fuel comprises determining a pressure of the flow of fuel; and
wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel as is taught in Barritt, in the oven appliance disclosed by Tyler.
One would have been motivated to include: 
wherein determining the fuel type of the flow of fuel comprises determining a pressure of the flow of fuel; 
wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel because automating the selection of gas type will reduce human error and simplify use to the user.

Regarding claim 17, Tyler, as modified by Santinanavat, discloses the method of claim 13. 

Tyler, as modified by Santinanavat, does not disclose wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel. 



In view of Barritt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel as is taught in Barritt, in the oven appliance disclosed by Tyler.
One would have been motivated to include wherein adjusting the operation of the fuel regulating device comprises increasing a duty cycle if the fuel type has a lower average power than a programmed fuel or decreasing the duty cycle if the fuel type has a higher average power than the programmed fuel because automating the selection of gas type will reduce human error and simplify use to the user.

Regarding claim 21, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1. 

Tyler, as modified by Santinanavat, does not disclose a pressure sensor operably coupled with the computer processing device, the computer processing device being configured to: 
obtain a pressure of the flow of fuel; or 
determine the fuel type of the flow of fuel based at least in part on the pressure of the flow of fuel.


obtain a pressure of the flow of fuel (“The pressure sensor 90 is operable to take a gauge pressure measurement of the gas supplied to the orifice 82” paragraph [0034]); and 
determine the fuel type of the flow of fuel based at least in part on the pressure of the flow of fuel (“In step 124, the electronic controller 76 determines whether the source of gas is natural gas or propane based on the measured pressure” paragraph [0052]).

In view of Barritt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a pressure sensor operably coupled with the computer processing device, the computer processing device being configured to: 
obtain a pressure of the flow of fuel; and 
determine the fuel type of the flow of fuel based at least in part on the pressure of the flow of fuel as is taught in Barritt, in the oven appliance disclosed by Tyler.
One would have been motivated to include a pressure sensor operably coupled with the computer processing device, the computer processing device being configured to: 
obtain a pressure of the flow of fuel; and 
determine the fuel type of the flow of fuel based at least in part on the pressure of the flow of fuel because automating the selection of gas type will reduce human error and simplify use to the user.

Regarding claim 23, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1. 

Tyler, as modified by Santinanavat, does not disclose wherein the selector switch is automatically toggled when a fuel supply is connected.

However, Barritt teaches wherein the selector switch is automatically toggled when a fuel supply is connected (“In step 124, the electronic controller 76 determines whether the source of gas is natural 

In view of Barritt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the selector switch is automatically toggled when a fuel supply is connected as is taught in Barritt, in the oven appliance disclosed by Tyler.
One would have been motivated to include wherein the selector switch is automatically toggled when a fuel supply is connected because automating the selection of gas type will reduce human error and simplify use to the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, in view of Santinanavat, and further in view of Parks (US 20100192939 A1), hereinafter Parks.

Regarding claim 4, Tyler, as modified by Santinanavat, discloses the oven appliance of claim 1. 

Tyler, as modified by Santinanavat, does not disclose wherein the fuel regulating device comprises a bimetal or a solenoid control valve.

However, Parks teaches wherein the fuel regulating device comprises a bimetal or a solenoid control valve (“While one embodiment describes the use of a motor to activate a manual valve, other means of generating electromotive force could be substituted within the scope of the present invention. By way of example, solenoids, piezoelectric transducers, or muscle wires could be used to modulate the flow of gas through a manual valve” paragraph [0090]).

Tyler, as modified by Santinanavat, does not disclose the claimed type of valve. Parks teaches solenoids valves. The substitution of one known element (the valve of Tyler in view of Santinanavat) for another (the solenoid valve of Parks) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the solenoid valve taught in Parks would have yielded .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naruse (JP 01111126 A) “when the type of gas supplied to the burner of the gas combustor is different, the current of the coil of the electromagnetic proportional valve is changed to that gas by the adjustment circuit” 

    PNG
    media_image5.png
    233
    198
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    256
    412
    media_image6.png
    Greyscale

Deng (US 20160290656 A1) “A heating assembly can include a switching valve which can include certain pressure sensitive features. These features can be configured to change from a first position to a second position based on a pressure of a fuel” abstract
Shingler (US 20060201496 A1) “Convertible orifice assembly 20 may be configured to convert between a liquid petroleum (LP) orifice and a natural gas orifice, allowing either type of fuel to be used with grill 10. In contrast, conventional grills are typically configured to utilize a specific type of fuel source. LP (typically propane) and natural gas require different fuel transport system characteristics. For example, natural gas typically is supplied at lower pressure than liquid petroleum. Therefore, LP grills typically have a smaller valve orifice than natural gas”
Martin (ES 2439400 A1) “the heater is adapted to operate with a fuel to be selected from two different types of fuel, at different pressures, such as, for example, natural gas also known as NG or liquid propane also known as LP”

    PNG
    media_image7.png
    364
    545
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    341
    425
    media_image8.png
    Greyscale
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799